DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saikaly 2015/0369129.
	In regards to Independent Claim 11, Saikaly teaches a method of operating a thermal management system (100) for a gas turbine engine (200), the method comprising: providing a thermal transfer fluid (fluid in 130) through a shared assembly (130) of the thermal management system and to a first heat source assembly (110) of the thermal management system, the shared assembly comprising a heat sink exchanger (condenser 104 acts as a heat exchanger); sensing data indicative of a gas turbine engine operating parameter (measurements shown in figures 11 and 12); and providing the thermal transfer fluid through the shared assembly of the thermal management system and to a second heat source assembly (120) of the thermal management system in response to sensing data indicative of the gas turbine engine parameter (paragraph [0083]).
	Regarding Dependent Claim 12, Saikaly teaches sensing data indicative of the gas turbine engine parameter comprises sensing data indicative of a temperature parameter of the gas turbine engine (setpoint temperature for the air in the feed pipe 210, paragraph [0083]).
	Regarding Dependent Claim 13, Saikaly teaches sensing data indicative of the temperature parameter of the gas turbine engine comprises sensing data indicative of the 
	Regarding Dependent Claim 14, Saikaly teaches providing substantially all of the thermal transfer fluid from the shared assembly of the thermal management system to the first heat source assembly of the thermal management system (reducing opening of valve 106, paragraph [0083]).
	Regarding Dependent Claim 17, Saikaly teaches increasing a pressure, a flow rate, or both of the thermal transfer fluid through the shared assembly using a thermal fluid pump of the shared assembly in fluid communication with a thermal fluid line of the shared assembly (102 acts as a pump, paragraph [0032], that is upstream from line 130 of the shared assembly).
	Regarding Dependent Claim 18, Saikaly teaches sensing data indicative of the gas turbine engine parameter comprises sensing data indicative of an operating condition of the gas turbine engine (paragraph [0083]).

Allowable Subject Matter
Claims 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 15, providing substantially all of the thermal transfer fluid from the shared assembly of the thermal management system to the second heat source assembly; prior art fails to teach, in combination with the other limitations of dependent claim 16, actuating a valve at the upstream or downstream junction of the shared assembly to provide thermal transfer fluid to the second heat source assembly; prior art fails to teach, in combination with the other limitations of dependent claim 19, that the first heat source assembly includes a heat source heat exchanger thermally dependent claim 20, providing thermal transfer fluid through the shared assembly to only the first heat source assembly or the second heat source assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741